Case 2:19-cv-06152-JMG Document 1-4 Filed 12/27/19 Page 1 of 15




           EXHIBIT 4
 TO COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
       Case 2:19-cv-06152-JMG Document 1-4 Filed 12/27/19 Page 2 of 15




                   SEPARATION AGREEMENT AND GENERAL RELEASE

      The following is a Separation Agreement and General Release (hereinafter "Agreement")
between Francis Orobono, Jr. (hereinafter referred to as "you" or "your"), and PetroChoice
Holdings, Inc. and any of its wholly owned subsidiaries a nd affi liates (collectively the
"Company" or "Company Group") regarding your separation from the Company and your
engagement by the Company as a consultant.

I.       SEPARATION CONSIDERATION: In consideration for your agreement to enter into
this Agreement, and subject to your compliance with your obligations under this Agreement and
the Restrictive Covenants (as defined below), the Company will: (a) offer you, as severance pay,
the gross amount of$14,583.33 plus $6,118.27 (for 72.72 hours of earned and unused PTO) to be
pa id to you, less payro ll deductions required by law, on the Company's first regular payroll date
following the effective date of this Agreement; (b) ma inta in you, for a period of 12 months, on the
Company's medical insurance plan and pay your monthly premiums for such coverage during this
period of time, subject to all of the terms and conditions that may be applicable to such medical
insurance coverage; and (c) offer you a one-year Consulting Agreement, a copy of which is
attached hereto as Exhibit A, upon the effective date of this Agreement, which shall provide you
the opportunity to earn up to $ 160,416.67 in consulting fees over a 12-month period. 1 This
Agreement shall be effective when both of the fo llowing have occurred: (a) the Company has
received a copy of this Agreement bearing your orig ina l signature and (b) the seven-day rescission
period in Paragraph no. 4(e) has expired without you having rescinded your acceptance of this
Agreement.

2.      DATE OF EMPLOYMENT SEPARATION: The separation from your employment
with the Company was effecti ve on September 1, 2018 ("Separation Date"). You hereby
acknowledge that your service to the Company and its divisions, units, subsidiaries, parents,
predecessors in interest, and other affiliated entities (collectively, the "Company Group") in a ll
other capacities a lso ceased as of the Separation Date, and that since the Separation Date you have
he ld no positions, titles or offices with any member of the Company Group.

3.      GENERAL RELEASE: You (on behalf of yourself and all of your heirs, assigns, legal
representatives, successors in interest, or any person claiming through you (each, a "Releasor"))
hereby release and discharge the Company and its divisions, units, subsidiaries, parents, benefit
plans and a ll other affiliated entities as well as all of the ir current and former employees, officers,
directors, agents, shareho lders, attorneys, accountants, partners, insurers, advisors, partnerships,
assigns, s uccessors, heirs, predecessors in inte rest, joint venturers, and affiliated persons
(collectively "Released Parties"), from any and all claims, demands or liabilities whatsoever,
whether known or unknown, suspected or unsuspected to exist by you, which you ever had or may
now have against the Company or any other Re leased Party, by reason of any and a ll matters from



      While the Consulting Agreement is attached hereto for informationa l purposes, it is not capable of acceptance
      by you until the effective date of this Agreement. Once this Agreement becomes effective, you may sign and
      return a copy ofthe Consulting Agreement to the Company and, upon the Company's receipt of same, the terms
      of the Consulting Agreement sha ll take effect in accordance with its terms. Once the Consulting Agreement
      takes effect, yo ur rights and obligat ions under the Consulting Agreement shall be controlled solely by the terms
      of the Consulting Agreement without any impact on your, or the Company's, rights or obligations under this
      Agreement unless otherwise stated in the Consulting Agreement.
62342025_2




                                                                                                  Pl.'s Compl. Ex. 4
     Case 2:19-cv-06152-JMG Document 1-4 Filed 12/27/19 Page 3 of 15




the beginning of time to the time of your execution of this Agreement, including without limitation,
any charges, complaints, claims, demands or liabilities in connection with your employment with
the Company Group and the separation of that employment, or pursuant to any federal, state or
local laws, regulations, executive orders or other requirements (collectively "Released Actions").
In giving this general release, you hereby knowingly and voluntarily release any and all claims
you have or may have against the Company and a ll other Released Parties. Finally, you agree that
the Company's provision of the severance pay of $20,701.60 and hea lth insurance benefits set
forth in Paragraph No. I shall operate as sufficient consideration for your release of claims set
forth in Paragraph Nos. 3 and 4 of this Agreement, and that your obligations under Paragraph Nos.
3 and 4 of this Agreement shall survive any dispute that may arise between you and the Company
regarding the Consulting Agreement.

4.      KNOWING            AND      VOLUNTARY            WAIVER         OF       EMPLOYMENT
DISCRIMINATION CLAIMS OF ANY NATURE: You specifically intend to include, as a
Released Action, any claims related to race, color, ancestry, national orig in, sex, pregnancy,
disability, medical condition, religion, age, sexual orientation, marital status or other protected
category discrimination in employment unde r Title VII of the 1964 Civil Rights Act, the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers' Benefit Protection
Act of 1990 ("ADEA''), the Americans with Disabilities Act, the Fair Labor Standards Act, the
Family and Medical Leave Act, the Civil Rights Law, the Wage Payment and Collection Law, the
Minimum Wage Act, or other state or loca l employment law, or any other law, regulation or
ordinance, that may have arisen before the effective date of this Agreement, including but not
limited to, those arising from your employment and separation from the Company.


Age Discrimination in Employment Act of 1967:

                a.     Age discrimination is specifica lly intended to be inc luded as a Re leased
Action: You specifically intend that Released Actions shall include claims under the ADEA,
except for any a llegation that a breach of this Act occurred following the effective date of this
Agreement. Thi s provision does not extend to any rights you may have to challenge the validity
of the release of claims arising under the ADEA.

                b.     Additional Consideration: You agree that promises in this Agreement by
the Company represent obligations by the Company to you that are in addition to anything of value
to which you were otherwise entitled from the Company. In addition, you agree and acknowledge
that pursuant to this Agreement, additional consideration is being paid by the Company (beyond
that which would have otherwise been paid) in order to effect a valid waiver of your claims under
the federal age discrimination laws.

               c.      Advice To Consult An Attorney: You are hereby advised to consult with
your attorney prior to signing this Agreement. You acknowledge that you have been so advised
and have in fact consulted fully with your attorney prior to your signing this Agreement.

               d.     Reasonable Time To Consider Separation Agreement/ Rescission Period:
You acknowledge that you have been given 2 1 days (until September 22, 2018) to consider and
sign this Agreement, a lthough you may accept it at any time during this 2 1-day period. You
understand that you have seven (7) days following your signing of this Agreement to rescind it.
To rescind this Agreement, you must fax or e-mail your rescission, signed by you, to (866) 2 15-
                                             2 11' a g c




                                                                                  Pl.'s Compl. Ex. 4
     Case 2:19-cv-06152-JMG Document 1-4 Filed 12/27/19 Page 4 of 15




4432 (if by fax) or to macevedo@petrochoice.com (if by e-mail) before the end of the seven-day
rescission period and the content of such fax must clearly convey your intent to rescind your prior
acceptance of the terms of this Agreement. In the event of such a rescission, the Company shall
not be obligated to provide you any of the benefits set forth in this Agreement, including any
payments pursuant to the Consulting Agreement referenced in Paragraph No. I.

                f.      Protected Rights: You understand that nothing contained in this Agreement
limits your ability to fil e a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other governmental agency
("Government Agencies") nor does it otherwise prohibit you from participating or otherwise
assisting such governmental entities with respect to any potential or pending investigation or
proceeding. You further understand that nothing in this Agreement, or any other policy or practice
of the Company, limits your ability, without prior consent from the Company, to disclose
information to the Government Agencies with regard to laws that they are authorized to enforce
or investigations that they are authorized to conduct. The foregoing notwithstanding, by signing
this Agreement you waive your right to recover any individual relief (including any money
damages, reinstatement or other legal or equitable relief) in any charge, complaint, or lawsuit or
other proceeding brought by you or on your behalf by any third party, except for any right you
may have to receive a payment from a government agency (and not the Company) for information
provided to the government or where such a waiver is prohibited.

5.      401(k) BENEFITS; REIMBURSEMENT OF BUSINESS EXPENSES: Your signing
this Agreement will have no effect whatsoever on any rights you have or may have in the future
to collect benefits under any 40 I (k) Plan of the Company, or to roll over those monies into an
eligible retirement plan. Any such benefits shall be payable (or not payable) or rolled over in
exactly the same manner, on exactly the same terms and under exactly the same conditions as
though this Agreement had never been entered into. Your signing this Agreement also will not
adversely affect your ri ghts to reimbursement for any reasonable business expenses incurred by
you in furtherance of your duties to the Company Group prior to the Separation Date in accordance
with applicable Company Group policies, provided that documentation thereof is properly
submitted not later than September 15, 2018.

6.      NO RIGHTS TO OTHER PAYMENTS OR BENEFITS: You acknowledge and
warrant that, except as explicitly provided in Paragraph Nos. 1 or 5 of this Agreement, you are not
entitled to any additional payments of any type, including but not limited to wages, overtime,
vacation, commission, bonus, stock options, preferred stock, severance, or sick days, and have no
further rights under any plan, policy, contract or agreement (including, without limitation, any
employment agreement and/or collective bargaining agreement). You hereby knowingly and
voluntarily release and forever discharge the Released Parties of and from any and all claims you
ever had, may have had, now have, or shall or may have to the subject matter of this Paragraph
No. 6, all of which claims are specifically intended to constitute Released Actions, unless
otherwise specifically provided for in this Agreement.

7.     NO TRANSFERRED CLAIMS: You represent that you have not filed any complaints
or charges or lawsuits against the Company or any other Released Party with any governmental
agency or any court, and have not assigned or transferred any cause of action to any third party.


                                             3 11' av c




                                                                                 Pl.'s Compl. Ex. 4
      Case 2:19-cv-06152-JMG Document 1-4 Filed 12/27/19 Page 5 of 15




8.      COOPERATION: You agree to fully cooperate in any litigation, investigation and/or
administrative or governmental proceeding arising out of or relating to your employment w ith the
Company Group. You agree, upon reasonable notice, to cooperate fully in any such litigation,
investigation and/or administrative or governmental proceeding by making yourself avai lable for
interviews, testimony preparation, discovery, truthful trial testimony, and any other matter
reasonably necessary to protect the interest of the Company or any other Released Party in any
such litigation, investigation and/or administrative or governmental proceeding. Your breach of
this provision shall constitute a material breach of this Agreement. The Company shall reimburse
you for all reasonable out-of-pocket expenses incurred at the request of the Company in connection
with your obligations under this Paragraph.

9.      RETURN OF PROPERTY; NON-ENTRY: You agree to return immediately all of the
Company Group's property in your custody, possession or control, including but not limited to
any security access cards, car decals for access to the Company's parking lot, keys, personal
computers, computer disks, cellular telephones, dvds, eds, memory cards, hard drives, flash drives,
laptops, tablets, smartphones, work files, memoranda, notes, records and other documents made
or compiled by you or made avai lable to you during the term of your employment and related to
that employment. You further agree not to enter any premises of the Company Group or access
any of its phone, computer, e lectronic or other systems without the express written prior
permission of the Company's chief executive officer or Board of Directors.

10.     CONFIDENTIAL INFORMATION; NO COMPETE; NO SOLICITATION; NO
DISPARAGEMENT: You acknowledge that you shall honor all confidentiality, non-compete,
non-solicitation, non-hire and non-disparagement obligations with the Company Group to which
you are subject, including without limitation, your obligations under the Company's written
policies, and specifically including all restrictive covenant provisions contained in the
Employment and Restrictive Covenant Agreement signed by you and Craft Oil Corporation
(predecessor of the Company) dated March 3 1, 2008, the Management Equity Agreement signed
by you and Stryker Topco, L.P. dated April 11 , 2016, the Securities Rollover Agreement signed
by you and Stryker Topco, L.P. signed by you when Golden Gate Capital purchased the Company
and all of your obligations and restrictions as a shareholder, if any, contained in the Stock and
Asset Purchase Agreement of Craft Oil Services, LLC dated November 5, 2012 and all related
documents thereto, all collectively, the "Restrictive Covenants." If you enter into the Consulting
Agreement contemplated in Paragraph No. I of this Agreement, you agree that the Restrictive
Covenants shal l continue to remain in force during the term of the Consulting Agreement in the
same manner had you continued your employment with the Company and, upon the termination
of the Consulting Agreement for any reason, shall apply in the post-consulting period in the same
manner and for the same time-period as they would have applied upon a termination of
employment. You a lso agree that you wi ll not take, and since beginning employment with the
Company have not taken, (i) any actions that might harm the business inte rests of the Company or
any other Re leased Party, (ii) any actions that v iolate any of the Restrictive Covenants, or (i ii) any
corporate or executive action on the part of the Company Group. You also agree that you will not
hold yourself out as having the authority to take any action on the part of the Company or any
other member of the Company Group. Additionally, you will not make or cause to be made or
condone the making of any statement, comment or other communication, written or otherwise, that
could constitute disparagement or critici sm of, or that could otherwise be considered to be
derogatory or detrimental to, or otherw ise reflect adversely on, harm the reputation of, or
encourage any adverse action against, the Company or any of any of the products or services of

                                                4 11' a g c




                                                                                      Pl.'s Compl. Ex. 4
      Case 2:19-cv-06152-JMG Document 1-4 Filed 12/27/19 Page 6 of 15




the Company. You acknowledge that if you breach any of the Restrictive Covenants, any of the
terms of this Paragraph, and/or any other terms of this Agreement, the Company will sustain
irreparable injury and will not have an adequate remedy at law. As a result, you agree that in the
event that the Company determines that you have breached any of the Restrictive Covenants or
any of the terms of this Agreement, in addition to any other remedies the Company Group may
have available to it, the Company may immediately terminate this Agreement and seek
disgorgement of all monies paid to you under this Agreement.

11.     CONFIDENTIAL AGREEMENT: You agree that you will keep the terms, amount, and
the facts and circumstances leading up to this Agreement completely confidential and will not
disclose them to any person or entity within our outside the Company Group, except that you may
disclose any such information as required by subpoena or court or to your spouse/immediate fam ily
or to your attorneys or tax advisors for purposes of obtaining legal and/or tax-related services.
Upon subpoena or court order, you shall not be restricted in any fashion from giving truthful
testimony in any legal or regulatory proceeding, provided that you shall at the earliest practicable
date provide a copy of such subpoena or court order requesting or compelling such testimony to
the Company, it being your intention to give the Released Parties a fair opportunity to take
appropriate steps to prevent the unnecessary or improper use or disclosure of any such information
or giving of testimony. You agree and acknowledge that this confidentiality provision is a material
term of this Agreement. You agree to honor the Restrictive Covenants in accordance with their
terms.

12.      ENTIRE AGREEMENT; ONLY WRITTEN MODIFICATIONS; SEVERABILITY:
It is expressly understood that there is no agreement or understanding between you and the
Company or any Released Patty about or pertaining to the matters governed by this Agreement
including but not limited to the separation of your employment with any Released Party, or any
Released Party' s obligations to you with respect to such separation, except what is written in this
Agreement, in the Restrictive Covenants referenced herein or in the Employment Agreement, the
Management Equity Agreement, the Securities Rollover Agreement and the Stock and Asset Purchase
Agreement of Craft Oi l Services, LLC and all related documents thereto referenced in paragraph I 0.
For purposes of clarity, this Agreement shall supplement and not supersede any obligations that
apply to you under the Restrictive Covenants. Except as provided in the two immediately
preceding sentences, this written Agreement supersedes any prior agreement, written or oral,
express or implied concerning the matters governed by this Agreement. You acknowledge that
your rights to payments or benefits from the Company Group are set forth in Paragraph 1. In the
event of sale of the majority interest in the Company or the dissolution of the Company, this
Agreement shall remain binding and all payments due you will be paid as obligations of the
Company prior to close of said sale or dissolution. This Agreement may not be amended or varied
except in writing signed by you and the chief executive officer or chairman of the Board of
Directors of the Company. If any provision of this Agreement is deemed to be invalid or
unenforceable, any such provision will be severed from the Agreement and not affect the validity
of the other provisions of the Agreement, with the exception of Paragraph Nos. 3 or4. If Paragraph
Nos. 3 or 4 is deemed invalid or unenforceable, the Company has the right to void this Agreement
and recover all payments provided to you hereunder.

13.   INDEMNIFICATION: You shall indemnify Released Parties against any loss or liability
whatsoever, including reasonable attorney's fees, caused by any lawsuit (an action brought in state

                                             s 11' ,, g. c



                                                                                  Pl.'s Compl. Ex. 4
     Case 2:19-cv-06152-JMG Document 1-4 Filed 12/27/19 Page 7 of 15




or federal court) that is brought by you with respect to any Released Action, unless such action is
expressly permitted by the terms of Paragraphs Nos. 3 or 4.

14.     CHOICE OF LAWNENUE: This Agreement shall be interpreted under the laws of the
State of Delaware. Any legal action based upon thi s Agreement shall be initiated in a state or
federal court of competent jurisdiction in the state of Delaware.

15.     EFFECTIVE DATE: If this Agreement is executed on different days by the parties, the
effective date of this Agreement will be the last date of execution by any party hereto.

16.    CONSTRUCTION. As used in this Agreement, the word " including" means "including,
without limitation."

                                     [Signature page.follows]




                                             6 I 1' age




                                                                                 Pl.'s Compl. Ex. 4
      Case 2:19-cv-06152-JMG Document 1-4 Filed 12/27/19 Page 8 of 15




IN SIGNING TH IS AGREEMENT, EACH PARTY IS HEREBY ADVISED TO CONSULT
WITH AN ATTORNEY OF ITS OWN CHO ICE PRIOR TO SIGNING TH IS AGREEMENT
AND REPRESENTS AND WARRANTS THAT IT HAS CAREFULLY READ AND FULLY
UNDERSTANDS TH IS AGREEMENT AND ITS FINAL AND BINDING EFFECT; HAS
BEEN AFFORDED REASONABLE TIME AND OPPORTUNITY TO REV IEW TH IS
AGREEMENT WITH LEGAL ADVISORS OF ITS OWN CHO ICE; HAS HAD AN
OPPORTUN ITY TO NEGOTIATE WITH REGARD TO THE TERMS OF THIS
AGREEMENT; HAS SIGNED TH IS AGREEMENT KNOW INGLY, FREELY AND
VOLUNTARILY; IS FULLY COMPETENT TO MANAGE ITS OWN BUSINESS AFFAIRS;
HAS APPARENT AND ACTUAL AUTHORITY TO ENTER INTO OR SIGN TH IS
AGREEMENT; AND THAT THE ONLY PROM ISES MADE TO INDUCE EACH PARTY TO
SIGN THIS AGREEMENT ARE THOSE STATED HEREIN.




Executed at _ _ _ _ __ _ _ _ this _ _ day of _ _ _ _ _ _, 20 18.
                (city, state)


PETROCHOICE HOLDINGS, INC.


By:
      -----------
Title: - - - -- - - - -- -




Please mail executed agreement to:

Marilena Acevedo
PetroChoice Holdings, Inc.
739 N. State Street
Elgin, IL 60 123
Email: macevedo@P.etrochoice.com




                                     71 Pa g c




                                                            Pl.'s Compl. Ex. 4
      Case 2:19-cv-06152-JMG Document 1-4 Filed 12/27/19 Page 9 of 15




                                              EXHIBIT A2

                                   CONSULTING AGREEMENT

        This Consulting Agreement ("Agreement") is entered into on                   , 2018, by
and between PetroChoice Ho ldings, Inc. ("the Compa ny" ) and Francis O robono, Jr. (referred to
herein as the " CONSU LTANT" OR "CONTRACTOR"):

        WH EREAS, Consultant terminated his employment w ith the Company on September I,
2018;

       WHEREAS, Consultant and the Company have entered into an Separation Agreement and
Genera l Re lease ("the Re lease), which has now become effective according to its terms;

       WHEREAS, the Re lease provides that the Company shall offer Consultant a Consulting
A greement with a one-year term;

        WHEREAS, Consultant hereby w ishes to serve as a Consultant on beha lf of the Company;
and

      In consideration of the promises and covenants conta ined in this d ocument, the Company
and Consultant agree as follows:

        I.      THE RESPONSIBILITIES AND RELATIONSHIPS OF THE PARTIES

                a.      As of the date of this Agreement, and provided t hat Consultant
                        consummates the transaction known as Project Right within 60 days from
                        the date hereof, the Consultant agrees to perform the fo llowing consulting
                        items, in the Company's sole discretion, for a period of one -year following
                        the execution of this Agreement by both the Company and Consultant:

                        ( I)     Commercia lly reasonable assistance as requested on transition of
                                 accounts and strategic accounts, government bids and oil and gas
                                 customers, including C hristian Bros. and O nsite Fleet Service
                                 Inte rnationa l.

                        (2)      Commercia lly reasonable assista nce as requested with the
                                 litigation between the Company and Ron Peterson; and

                        (3)      Commerc ia lly reasonable assistance as requested with the NC
                                 service de partment options




      This Agreement is provided for informational purposes only and is not capable of acceptance until
      after the effective date of the Release. After the Release becomes effective, the Company will provide
      you with a copy of this Agreement for execution purposes, which must be signed by you and returned
      to the Company within seven days after it is issued to you; if this does not occur, then the offer set
      forth in this Agreement shall lapse and no longer be capable of acceptance.
                                                 8 11' u g c




                                                                                        Pl.'s Compl. Ex. 4
Case 2:19-cv-06152-JMG Document 1-4 Filed 12/27/19 Page 10 of 15




       b.   In the event that Consultant does not, for any reason, consummate the
            transaction known as Project Right within 60 days from the date hereof, the
            Consultant agrees to perform the following consulting projects, in the
            Company's so le discretion, for the reaming term of the Agreement:

            ( 1)   Providing ongoing consulting support that the Company deems
                   necessary to facilitate a successful transition of Consultant's prior
                   employment responsibilities, including customer retention
                   including:

                           (a)     Christian Bros., Onsite Fleet Service, Government
                                   Bids and Oil & Gas deals

                           (b)     Assist Sales Managers with prior staff and related
                                   transition efforts

            (2)    Providing the Company with ongoing advice and support, which
                   may include (a) sourcing acquisition candidates; (b) providing
                   strategic advice and other support with respect to large accounts; and
                   (c) otherwise providing business development advice and support as
                   requested by the Company;

            (3)    Providing full support, at the Company's sole discretion, in all
                   matters related to the litigation between the Company and Ron
                   Peterson; and

            (4)    Consultant will provide the foregoing consulting services with
                   timeliness, honesty and in accordance with the Company's
                   reasonable standards of quality and behavior that it generally
                   expects from its consultants and vendors.

       c.   The relationship between the Company and Consultant is one of client to
            consultant, not one of employer-employee.

       d.   In performing these consulting assignments, Consultant agrees to act at all
            times as an independent contractor and not as an employee of the Company.

       e.   While the Company retains the right to control the results to be
            accomplished, Consultant retains the right to control the manner or means
            by which the responsibilities described in this Agreement are to be
            performed.

       f.   Consultant may engage in any outside business activity or venture in any
            manner he desires, subject to the restrictions set forth or referenced in the
            Release or in any other agreement between Consultant and the Company.
            Consistent with such restrictions, Consultant is free to:

            ( 1)   solicit business with other entities;

            (2)    hire, direct and pay assistants;
                                  91 1' a g c




                                                                       Pl.'s Compl. Ex. 4
     Case 2:19-cv-06152-JMG Document 1-4 Filed 12/27/19 Page 11 of 15




                      (3)     maintain an office;

                      (4)     own such equipment and materials as are necessary to conduct its
                              business; and

                      (5)     ho ld a business or trade license.

               g.     Consultant shall remain in compliance with all obligations set fo rth in the
                      Release, expressly including the restrictions set forth in Paragraph No. I 0
                      o f the Release.

               h.     Consultant will not provide any of the consulting projects or services
                      described in paragraph l(a) or l (b) a bove, as the case may be, at any
                      Company facility w ithout the advance consent of the Company.



       2.      FEE FOR SERVICE

        The Company will pay Consultant a fee of $ 13,368.06 per month paid in arrears for
services performed under this Agreement. Consultant agrees to provide an invoice for this monthly
fee to the Company for each one month interval of this Agreement's 12-month period and the
Company agrees that it will process and pay said invo ice(s) within a reasonable period of time
after receipt, generally w ithin the 14-day period after the invoice is received from the Company.


       3.      REPRESENTATIONS
Consultant states and promises to the Company that the fo llowing facts are true:


               a.     Consultant has no authority to e nter into contracts or other agreements on
                      behalf of the Company.

               b.     Consultant has complied with a ll the following, is not currently in violation
                      of any of the fo llowing, and agrees to continue to comply w ith the fo llowing
                      during the term of the Agreement: all federal, state, and local laws, rules
                      and ordinances regarding business permits, licenses, orders, approvals,
                      concessions, and franchises of any and every kind that are required of
                      Consultant by any federal, state or local governme ntal or regulatory body,
                      in order to carry out the business of Consultant and to perform those tasks
                      set forth herein.

               c.     Since Consultant is engaged in its own business and is not an employee of
                      the Company:

                      ( I)    Consulta nt is not eligible for and shall not part1c1pate in, any
                              pension, health, or other employee benefit plan of the Company
                              other than as specifically provided in the Release;


                                             IO I Pa i;.c




                                                                                    Pl.'s Compl. Ex. 4
    Case 2:19-cv-06152-JMG Document 1-4 Filed 12/27/19 Page 12 of 15




                     (2)    Consu ltant is not subject to the Company's work rules or
                            employment policies;

                     (3)    Consultant has the sole responsibility to pay any and all federal, state
                            and local income and self-employment (i.e., social security) taxes
                            relating to the activities of Consultant, and Consultant agrees to
                            indemnify and ho ld harmless the Company, and a ll of its owners,
                            agents, employees, parent and affi liated companies, successors and
                            assigns, from all claims, demands and liabilities, including costs and
                            attorneys' fees, to which the Company may be subjected by reason
                            of Consultant' s failure to pay any employment taxes.

                     (4)    It is Consultant's sole responsibility to obtain and pay for workers'
                            compensation insurance, public liability insurance, property
                            damage, and any other insurance coverage which may be necessary
                            to fully insure against any loss or damage arising out of, or as a result
                            of any act or om ission, including, but not limited to, performance by
                            Consultant of the tasks set forth in this Agreement.

       4.     TERMINATION OF AGREEMENT

This Agreement may be term inated as follows:


              a.     This Agreement shall expire, and thus terminate, one year after its effective
                     date. The Company' s financial obligations under this Agreement shall
                     cease upon its expiration provided that it has paid Consultant all fees to
                     which he is entitled under Paragraph No. 2.

              b.     Upon seven (7) days prior written notice by the Company to Consultant for
                     reasons other than "cause." If the termination is for reasons other than
                     " cause" (as defined below), the Company shall pay Consultant through the
                     one-year term of this Agreement in the same ma nner had this Agreement
                     not terminated. Provided, however, the Company may convert a termination
                     from being " other than for cause" to one fo r "cause" if it learns of any
                     conduct that constitutes "cause" after the termina tion takes effect; in that
                     event, the Company shall have the same remedies as if the termination had
                     been for "cause," including disgorgement offees paid unde r this Agreement
                     and the cessation of future payments under this Agreement.

              c.     Upon written notice by the Company to Consultant for "cause." For
                     purposes of this Agreement, "cause" shall mean: (a) fai lure of Consultant
                     to perform the responsibilities set forth in Paragraph Nos. I (a) or I (b) (as
                     the case may be) of this Agreement to the Company ' s reasonable
                     satisfaction; (b) a violation of any other provision of this Agreement; or (c)
                     a vio lation by Consultant of any provision of the Release, including, but not
                     limited to, Paragraph Nos. 3, 4, 9 or I 0 of the Release. Consultant shall not
                     be entitled to any future monthly fees for services rendered under this
                     Agreement upon a te rmination of this Agreement for "cause." Further, the

                                           11 I 1' a g. c




                                                                                  Pl.'s Compl. Ex. 4
     Case 2:19-cv-06152-JMG Document 1-4 Filed 12/27/19 Page 13 of 15




                      Company shall be entitled to a disgorgement of a ll fees paid under this
                      Agreement if the Company terminates this Agreement for " cause."

               d.     Upon written notice by Consultant to the Company. The Company shall
                      not have any duty to pay Consultant any fees under this Agreement
                      subsequent to a termination of this Agreement by Consultant for any reason.
                      Consultant shall provide 30 days prior written notice of termination to the
                      Company; fai lure to prov ide such written notice sha ll result in fo rfeiture of
                      any unpaid monthly fees under this Agreement.

       5.      WORK PRODUCT

        Consultant acknowledges that as a part of his services performed under this Agreement, he
is expected to create or contribute to the development of ideas, documents, reports, and other work
product related to the business activ ities of the Company (collectively, the " Work Product"). All
Work Product that Consultant creates while he is retained by the Company shall be the sole and
exclusive property of the Company, as a work made for hire.

       6.      NO CONFLICT

      Consultant represents and warrants that he is not currently bound by any other employment
agreement, restrictive covenant or obligation.

       7.      MISCELLANEOUS

               a.     Consultant is expected to supply hi s own equipment, supplies and tools as
                      is necessary for it to successfully perform the responsibilities contemplated
                      hereunder.

               b.     Consultant shall be responsible for supervising and paying any assistant or
                      sub-contractor he hires or uses on any project to be performed in connection
                      with this Agreement.

               c.     Consultant shall be free to perform services in the order or sequence he
                      desires provided that each project is undertaken and completed in a timely
                      manner.

               d.     Company wi ll reimburse Consultant for reasonable out of pocket expenses
                      incurred in performing responsibilities under this Agreement.

               e.     If any provision of this Agreement is found to be invalid or unenforceable,
                      such finding shall not affect the validity or e nforceability of any other
                      provision of this Agreement.

               f.     Agreement shall be interpreted under the laws of the State of Delaware.
                      Any legal action based upon this Agreement shall be initiated in a state or
                      federal court of competent jurisdiction in the state of Delaware. Consultant
                      shall be obligated to pay the Company' s attorneys' fees and costs m
                      connection with any legal action he brings against the Company m
                      connection with this Agreement and in which the Company prevails.
                                             12 11' a g c




                                                                                    Pl.'s Compl. Ex. 4
     Case 2:19-cv-06152-JMG Document 1-4 Filed 12/27/19 Page 14 of 15




         8.      In the event that any of the terms, conditions or provisions of this Agreement shall
be determined by a court of competent j urisdiction to be against public policy or unreasonably
long in time or broad in scope, any such term, condition, or provision hereof shall be automatically
amended to read that it sha ll endure only so long as the longest time permitted by the public policy
of the jurisdiction whose po licy is violated, and sha ll be narrowed in scope to that permitted by the
public policy of the jurisdiction whose policy is vio lated.

                                      [Signature page follows]




                                               13 I 1' a g c




                                                                                    Pl.'s Compl. Ex. 4
    Case 2:19-cv-06152-JMG Document 1-4 Filed 12/27/19 Page 15 of 15




       IN WITNESS WHEREOF, the Company and Consultant have voluntarily signed and
entered into this Agreement on the date(s) set forth below.

                                          PetroChoice Holdings, Inc.




                                          Authorized Signature


Date                                      Date




                                    14 11'" g c




                                                                       Pl.'s Compl. Ex. 4
